1    ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
2    17802 Irvine Blvd
     Suite A117
3    Tustin, CA 92780
     PH: 714.783.4220
4    FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
5
     Attorneys for Plaintiff NGOC LAM CHE
6

7

8                                UNITED STATES DISTRICT COURT

9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   NGOC LAM CHE, an individual                    )   Case No.: 5:17-cv-06295-SVK
                                                    )
12               Plaintiff,                         )   [PROPOSED] ORDER RE STIPULATION
                                                    )   OF VOLUNTARY DISMISSAL WITH
13         vs.                                      )   PREJUDICE (As Modified)
                                                    )
14   HARMAN-MANAGEMENT                              )
     CORPORATION, a corporation; ANTHONY )              [Hon. Susan Van Keulen presiding]
15   H. EREDIA, an individual and as Trustee of the )
     ANTHONY H EREDIA FAMILY TRUST;                 )
16                                                  )
                 Defendants.                        )
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )
                                                    )
21                                                  )
                                                    )
22                                                  )
                                                    )
23                                                  )
                                                    )
24

25

26

27
28


                                     [PROPOSED] ORDER (As Modified)
                                           5:17-CV-06295-SVK
1
            Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,” and good cause
2
     appearing therefore, IT IS HEREBY ORDERED that the Defendant shall be dismissed with
3
     prejudice in the above-captioned action. Each party shall bear his or its own costs and attorney’s
4
     fees. This Court shall retain jurisdiction to enforce the settlement terms between the parties.
5
     IT IS SO ORDERED
6

7    Dated: October 24, 2019                              ________________________________
                                                          The Honorable Susan van Keulen
8                                                         United States Magistrate Judge

9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                       [PROPOSED] ORDER (As Modified)
                                             5:17-CV-06295-SVK
